Title: 28th.
From: Adams, John Quincy
To: 


       Mrs. Shaw went over to Bradford in the afternoon, and pass’d it at Mr. Allen’s. Read Locke, upon the Question whether the Soul always thinks: he endeavours to prove that it does not: he has not however satisfied me, so well as upon the Subject of innate Ideas. His principal argument is, the improbability, that we should think several hours together, and not recollect what it was we thought of. But it is beyond dispute that some men do both walk, and talk very rationally in their sleep and yet never recollect one Circumstance of it, and are entirely ignorant of it, unless told by Persons present, at the Time. Now, this being the case, it is no unreasonable argument, to say that if we are sometimes wholly insensible after waking, of what we did while asleep, it may be so always. But I take it this matter must always be somewhat obscure, because it cannot be demonstrated either way. The author seems to think that dreams, are no proof of the soul’s being active, but supposed it may be caused by some faculty like that possessed by Beasts. This Idea is ingenious, but is not sufficiently proved true, to be admitted as an argument.
      